Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue New York, NY 10176 April 17, 2014 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Office of Mergers and Acquisitions treet, N.E. Washington, D.C.20549 Re: Platinum Partners Value Arbitrage Fund, LP (the “Fund”) Preliminary Proxy Statement on Schedule 14A Dear Sir or Madam: Transmitted herewith on behalf of the Fund is the preliminary proxy statement for the Fund in connection with the contested election of directors at the annual meeting of stockholders of Echo Therapeutics, Inc. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (212) 880-9865 or my associate, Jason Soncini, at (212) 880-9804. Very truly yours, /s/ Christopher P. Davis Christopher P. Davis
